DETAILED ACTION
This action is responsive to the request for examination containing pending claims, 8-20, received 30 April 2021. Claims 8-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “storing the first packet in a corresponding packet buffer of a plurality of packet buffers according to the first user attribute, wherein each of the plurality of packet buffers are provided for a corresponding user of a plurality of users;….. in response to updating of reference data being performable at an application processing circuit configured to perform processing based on data reconstructed from packets and the reference data and in response to the first packet buffer being different from a second packet buffer that currently is the object of transfer, updating the reference data to correspond to the first packet buffer; and transferring a second packet stored in the first packet buffer to the application processing circuit when updating of the reference data to correspond to the first packet buffer is completed” as stated in claim 8, the claimed limitations of “a plurality of packet buffers configured to store each of the packets in a corresponding packet buffer of the plurality of packet buffers, wherein each of the plurality of packet buffers are provided for a corresponding user of a plurality of users;….. a transfer controller configured to in response to updating of reference data being performable at an application processing circuit configured to perform processing based on data reconstructed from packets and the reference data and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/               Primary Examiner, Art Unit 2446